            Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 1 of 12
                                                               Receipt number 9998-5196272


                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS


THE STATE OF MISSISSIPPI, BY AND
THROUGH DELBERT HOSEMANN, IN
HIS   OFFICIAL     CAPACITY    AS
SECRETARY      OF    STATE    AND
SUPERVISORY TRUSTEE FOR 16TH
SECTION LANDS FOR THE STATE OF
MISSISSIPPI; JIM HOOD, ATTORNEY
GENERAL OF THE STATE OF
MISSISSIPPI, EX REL. THE STATE OF
MISSISSIPPI; CLAIBORNE COUNTY
                                                       19-231 L
                                  CIVIL ACTION NO.: _____________________
SCHOOL DISTRICT; NATCHEZ-ADAMS
SCHOOL DISTRICT; AND WILKINSON
COUNTY SCHOOL DISTRICT,

                       Plaintiffs,

v.

THE UNITED STATES OF AMERICA,

                       Defendant.




                                          COMPLAINT


       COME NOW, the State of Mississippi, by and through Delbert Hosemann, in his official

capacity as Secretary of State and supervisory Trustee for the Public School Trust Lands for the

State of Mississippi; Jim Hood, Attorney General of the State of Mississippi, ex rel. the State of

Mississippi; Claiborne County School District, Natchez-Adams School District, and Wilkinson

County School District (collectively “Plaintiffs”), and respectfully file this complaint against the

United States of America (“Defendant” or “United States”) and allege as follows:

                                       INTRODUCTION

       1.       At all times relevant to this complaint, Plaintiffs owned, and continue to own,
            Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 2 of 12



Public School Trust Lands, which have been set aside since the early 1800s for the use and benefit

of public schools and education. This action seeks just compensation for the flooding and taking

of these Public School Trust Lands caused by the affirmative acts of the United States, through its

agency, the U.S. Army Corps of Engineers (“Corps”).

       2.       The United States, through the Corps, is responsible for the designing, construction,

and subsequent operation of the Old River Control Structure and its later ancillary structures

(collectively “ORCS”) on the Mississippi River—which directly, naturally, and foreseeably

resulted in the flooding of Plaintiffs’ Public School Trust Lands so as to constitute a taking of

property without just compensation in violation of the Fifth Amendment to the United States

Constitution.

       3.       The United States has not compensated Plaintiffs for any right to flood and take

their Public School Trust Lands and Plaintiffs now request just compensation for the injuries,

damages, and taking caused by the flooding—all in violation of the Fifth Amendment to the United

States Constitution.

                              STATEMENT OF JURISDICTION

       4.       The foregoing paragraphs are incorporated here by reference, as if set forth in full.

       5.       This Court has jurisdiction pursuant to 28 U.S.C. § 1491(a)(1) (“Tucker Act”)

because this action presents a claim against the United States which is founded upon the

Constitution and statutes of the United States and includes a claim of over $10,000.00 in damages.

                                             PARTIES

       6.       The foregoing paragraphs are incorporated here by reference, as if set forth in full.

       7.       Delbert Hosemann, the Secretary of State and Public School Trust Lands

supervisory Trustee (“Secretary of State”), is responsible for overseeing the management of the



                                                  2
 
             Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 3 of 12



Public School Trust Lands. See Miss. Code Ann. § 29-3-1(1). As such, the Secretary of State has

a substantial interest relating to these lands and the revenues generated from these lands.

        8.       Jim Hood is the State’s duly-elected Attorney General and is authorized to bring

this action on the State’s behalf, pursuant to the authority granted to his office by Miss. Const. art.

6, § 173 (1890) and by Miss. Code § 7-5-1. The State of Mississippi is a body politic created by

the Constitution and laws of the State; as such, it is not a citizen of any state.

        9.       The Claiborne County School District is a political subdivision of the State with its

principal place of business at 404 Market Street #A, Port Gibson, Mississippi 39150.

        10.      The Natchez-Adams School District is a political subdivision of the State with its

principal place of business at 10 Homochitto Street, Natchez, Mississippi 39120.

        11.      The Wilkinson County School District is a political subdivision of the State with

its principal place of business at 488 Main Street, Woodville, Mississippi 39669.

        12.      Defendant, the United States, is a sovereign entity and body politic. The United

States, through its agency, the Corps, owns and has responsibility for operating the ORCS.

                     STATUTES AND CONSTITUTIONAL PROVISIONS

        13.      The foregoing paragraphs are incorporated here by reference, as if set forth in full.

        14.      Plaintiffs’ claims are based upon (a) the Fifth Amendment to the United States

Constitution, which prohibits the taking of private property for public use, without just

compensation, and (b) the Tucker Act.

                                   FACTUAL ALLEGATIONS

        15.      The foregoing paragraphs are incorporated here by reference, as if set forth in full.

        16.      Pursuant to Miss. Code Ann. § 29-3-1(1), Plaintiffs Claiborne County, Natchez-

Adams, and Wilkinson County School Districts each have control and jurisdiction over the Public



                                                   3
 
          Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 4 of 12



School Trust Lands situated within their respective school district boundaries. This authority

includes utilizing the resources of these lands, including but not limited to, selling timber and other

forest products growing on these lands and/or leasing these lands for other beneficial uses—

including timber production and recreation.

       17.     The Secretary of State, as the Public School Trust Lands supervisory Trustee, is

responsible for overseeing the management of these lands. See Miss. Code Ann. § 29-3-1(1). As

such, the Secretary of State has an interest relating to the property and the revenues generated from

said lands.

       18.     This action seeks just compensation for Plaintiffs under the Fifth Amendment for

property taken as a result of the Corps’ design, construction, and subsequent operation of the

ORCS and other related activities which is the direct, natural, and foreseeable cause of the flooding

of the Public School Trust Lands.

                 Construction and Operation of the Old River Control Structure
 
       19.     In or around the early 1950s, the United States concluded that the Mississippi River

was changing its direction and course as it approached and travelled through Louisiana. Rather

than travel the winding route that went northwest to southeast, through Baton Rouge and New

Orleans, Louisiana, to the Gulf of Mexico, a portion of the Mississippi River flowed to the

Atchafalaya River (“the Atchafalaya”) and then travelled the straighter, steeper, and shorter route

to the Gulf of Mexico via the Atchafalaya.

       20.     Over time, the percentage of the Mississippi River that diverted to and flowed

through the Atchafalaya was increasing. The United States determined that if this process were

left unchecked, the Atchafalaya would increasingly capture the waters of the Mississippi River,




                                                  4
 
         Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 5 of 12



changing its course, and causing significant economic damage to cities such as Baton Rouge and

New Orleans, Louisiana.

       21.       In 1954, Congress enacted legislation to construct a water control project, generally

referred to as the Old River Control Structure or “ORCS” on the Mississippi River. The reports

of the Mississippi River Commission and the Army Chief Engineers, on which the ORCS’s

justification rested, detailed economic losses to Louisiana if action were not taken to prevent the

Mississippi River from rerouting into the Atchafalaya.

       22.       These reports were devoid of consideration of the negative impacts the ORCS

would have on Plaintiffs’ Public School Trust Lands and no flowage rights were acquired by the

United States.

       23.       The ORCS was designed, constructed, and has since been operated by the United

States through its agency, the Corps. It began operating in the 1960s and consists of several

original structures and a hydropower plant, as well as auxiliary structures including the Old River

Construction Complex—which was constructed after the ORCS was damaged during the

Mississippi River Flood of 1973. The first structure was completed in 1963, the last structure in

1986, and the power plant in 1990.

       24.       The ORCS’s various dams and waterways were designed to control and limit the

volume of water flowing from the Mississippi River to the Atchafalaya, so that the Atchafalaya

did not capture the Mississippi River and become the Mississippi River’s route to the sea. In

general, the ORCS maintains and limits the amount of the Mississippi River that flows through the

Atchafalaya to approximately 23% to 25% of the volume of the Mississippi River.

                         The United States’ Taking of Plaintiffs’ Property

       25.       The design, construction, and subsequent operation of the ORCS and its later



                                                   5
 
         Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 6 of 12



ancillary structures by the Corps resulted in the direct, natural, and foreseeable flooding of

Plaintiffs’ Public School Trust Lands. The ORCS obstructed and stopped the natural flow of the

Mississippi River and prevented it from diverting into the Atchafalaya. Had the Mississippi River

been allowed to naturally divert into the Atchafalaya, the current flooding and taking of the Public

School Trust Lands would not have occurred.

       26.     The ORCS releases approximately 23% to 25% of the Mississippi River water flow

into the Atchafalaya, substantially less than the peak flows into the Atchafalaya in the mid-1970s

prior to the repairs and reconstruction of the ORCS after the Mississippi River Flood of 1973.

       27.     The design and operation of the ORCS has also contributed to the current flooding

problem by directly, naturally, and foreseeably causing enormous amounts of silt to drop out on

the bottom and sides of the Mississippi River just downstream of the ORCS, narrowing the channel

of the river by approximately 2,600 feet and raising the river bottom substantially—thus creating

a weir which obstructs river flow and causes the river level upstream to pond and rise, creating

and exacerbating the floods on the Public School Trust Lands.

       28.     Other acts of the Corps have also exacerbated the flooding of the Public School

Trust Lands, including the Corps straightening and shortening of the Mississippi River by cutting

new channels to eliminate many oxbows. These actions have directly, naturally, and foreseeably

caused runoff upstream to flow faster downstream to the aforesaid weir, where it adds to the

volume of water impounded by the Corps-created weir.

       29.     As a direct, natural, and foreseeable result of the Corps’ affirmative acts, silts and

sediments have accumulated, therefore slowing the flow of the Mississippi River, raising water

levels upstream from the ORCS, and causing recurring flooding upstream from the ORCS.




                                                 6
 
          Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 7 of 12



       30.     As a direct, natural, and foreseeable result of these actions, the Corps has caused a

permanent increase in the number of total flood days and severity of floods on the Public School

Trust Lands, including but not limited to the following parcels:

               Adams County                    Number of Acres

               Sec. 1, T8N, R3W                323
               Sec. 3, T6N, R4W                510
               Sec. 5, T7N, R3W                3,001
               Sec. 11, T3N, R5W               427
               Sec. 12, T5N, R4W               151
               Sec. 14, T3N, R4W               211
               Sec. 16, T4N, R4W               213
               Sec. 29, T5N, R3W               704

               Claiborne County

               Sec. 14, T13N, R2E              384
               Sec. 16, T11N, R1E              38
               Sec. 23, T12N, R1E              235

               Wilkinson County

               Sec. 14, T3N, R4W               438
               Sec. 23, T2N, R4W               656
               Sec. 30, T4N, R3W               640

       31.     Many of these parcels are used and/or leased by Plaintiffs for the purpose of

growing and harvesting timber and recreational uses. The prolonged duration and the increased

severity of the flooding caused by the Corps has substantially damaged Plaintiffs’ timber crops

and impaired the ability of these lands to grow future timber and other crops. The prolonged and

increased flooding has also substantially decreased the ability of Plaintiffs to lease the flooded land

at its highest and most profitable value and otherwise diminished the value of these lands. The

prolonged and increased flooding has also substantially impacted Plaintiffs use of these lands for

recreational and other beneficial uses.

       32.     The flooding caused by the Corps is intermittent, but now inevitably recurring so

                                                  7
 
          Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 8 of 12



as to be permanent in nature. Floods are now occurring on an almost annual basis, where floods

occurred far less frequently in the past.

       33.       The flooding is the direct, natural, and foreseeable result of the Corps’ affirmative

operation of the Mississippi River, including its design, construction, and subsequent operation of

the ORCS and its ancillary structures.

       34.       If there had been no action by the United States at all, the Plaintiffs’ Public School

Trust Lands would not have flooded as complained of herein.

       35.       Plaintiffs reasonably expected that the Public School Trust Lands would be free of

the prolonged and increased flooding caused by the actions of the Corps. The flooding caused by

the Corps constitutes a severe invasion to Plaintiffs’ reasonable expectations as to the highest and

best use of its said lands. The flooding has severely damaged timber, interfered with Plaintiffs’

ability to put said lands to its best and most profitable use, and substantially decreased the value

of said lands.

                                      CLAIMS FOR RELIEF

                               COUNT I
        TAKING OF TIMBER AND DESTRUCTION OF SOIL STRUCTURE IN
       VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT

       36.       The foregoing paragraphs are incorporated here by reference, as if set forth in full.

       37.       At all times relevant to this complaint, Plaintiffs owned the said Public School Trust

Lands, including the timber and soil structure on these lands. Timber and soil structure constitute

a property interest, the destruction of which is a compensable taking under the Fifth Amendment.

       38.       By and through its affirmative activities, including the design, construction, and

subsequent operation of the ORCS, the Corps violated the Fifth Amendment by taking Plaintiffs’




                                                   8
 
         Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 9 of 12



said lands without just compensation, including its timber and soil resources. These actions

violated Plaintiffs’ protectable property rights and their reasonable expected use of said lands.

       39.     The repeated flooding of said lands has caused destruction of Plaintiffs’ valuable

timber resources, which constitutes a taking of private property for public use, for which no

compensation has been made by the United States.

       40.     The flooding has also placed many other trees in a condition of rapid decline. The

lingering effects of prolonged flooding during the growing season will continue to destroy the

timber on said lands.

       41.     The repeated flooding has also caused destruction of Plaintiffs’ valuable soil

resources that support the growth of bottomland hardwood timber, which constitutes a taking of

private property for public use, for which no compensation has been made by the United States.

       42.     The flooding has also changed the soil structure and hydrology such that it is not

conducive to growth of bottomland hardwood timber, which constitutes a taking of private

property for public use, for which no compensation has been made by the United States.

       43.     This taking occurred in 2016 when the permanency of the pattern of regular

flooding became stabilized and it became known that this permanent state was caused by the

activities of the Corps due to its operation of the Mississippi River, including its design,

construction, and subsequent operation of the ORCS.

       44.     The consequences of the flooding were manifested such that a final account may

be struck.

                              COUNT II
            TAKING OF FLOWAGE AND DRAINAGE EASEMENTS IN
       VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT

       45.     The foregoing paragraphs are incorporated here by reference, as if set forth in full.



                                                 9
 
          Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 10 of 12



         46.    As the direct, natural, and foreseeable result of the Corps’ activities in the operation

of the Mississippi River, including its construction and operation of the ORCS, Plaintiffs’ Public

School Trust Lands have been subjected to frequent and prolonged flooding and the continued risk

of frequent and prolonged flooding. These consequences are the direct, natural, and foreseeable

result of the affirmative actions of the Corps in connection with its operation of the Mississippi

River.

         47.    As a result of the foregoing, the Corps has taken a flowage and drainage easement

on Plaintiffs’ Public School Trust Lands without just compensation in violation of the Fifth

Amendment.

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs request that this Court enter judgment on their behalf, against

the Defendant, adjudging and decreeing that:

                a. Defendant took Plaintiffs’ property without just compensation in violation of

                   the Fifth Amendment to the United States Constitution;

                b. Judgment be entered against Defendant and in favor of Plaintiffs for

                   compensation for the property rights taken, together with the costs of suit,

                   including reasonable attorneys’ fees;

                c. Plaintiffs be awarded such additional relief as may be required and that the

                   Court may deem just and proper under the circumstances; and

                d. Plaintiffs be awarded just compensation of not less than $25,000,000.00 for

                   their compensable losses.




                                                  10
 
       Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 11 of 12



      Respectfully submitted, this the 11th day of February, 2019.

                                                  THE STATE OF MISSISSIPPI, BY AND
                                                  THROUGH DELBERT HOSEMANN, IN
                                                  HIS   OFFICIAL     CAPACITY    AS
                                                  SECRETARY       OF   STATE   AND
                                                  SUPERVISORY TRUSTEE FOR 16TH
                                                  SECTION LANDS FOR THE STATE OF
                                                  MISSISSIPPI; JIM HOOD, ATTORNEY
                                                  GENERAL OF THE STATE OF
                                                  MISSISSIPPI, EX REL. THE STATE OF
                                                  MISSISSIPPI; CLAIBORNE COUNTY
                                                  SCHOOL DISTRICT; NATCHEZ-ADAMS
                                                  SCHOOL DISTRICT; AND WILKINSON
                                                  COUNTY SCHOOL DISTRICT

                                                  By: /s/ Don Barrett
                                                  John W. (Don) Barrett
                                                  BARRETT LAW GROUP, P.A.
                                                  404 Court Square
                                                  Lexington, Mississippi 39095
                                                  Tel: (662) 834-2488
                                                  Fax: (662) 834-2628
                                                  donbarrettpa@gmail.com

Of Counsel:
Donald L. Kilgore
George W. Neville
Jacqueline H. Ray
Special Assistant Attorneys General
OFFICE OF THE ATTORNEY GENERAL
Post Office Box 220
Jackson, Mississippi 39205-0220
Tel: (601) 359-3680
dkilg@ago.state.ms.us
gnevi@ago.state.ms.us
jacra@ago.state.ms.us

David McMullan, Jr.
BARRETT LAW GROUP, P.A.
404 Court Square
Lexington, Mississippi 39095
Tel: (662) 834-2488
Fax: (662) 834-2628
donbarrettpa@gmail.com

                                             11
 
        Case 1:19-cv-00231-EDK Document 1 Filed 02/11/19 Page 12 of 12



dmcmullan@barrettlawgroup.com

Jonathan W. Cuneo
Mark Dubester
Jennifer E. Kelly
CUNEO GILBERT & LADUCA, LLP
4725 Wisconsin Ave. NW, Ste. 200
Washington, DC 20016
Tel: (202) 789-3960
JonC@cuneolaw.com
mark@cuneolaw.com
jkelly@cuneolaw.com

Gerald M. Abdalla, Jr.
ABDALLA LAW, PLLC
602 Steed Road, Suite 200
Ridgeland, Mississippi 39157
Tel: (601) 487-4590
jerry@abdalla-law.com

Richard R. Barrett
LAW OFFICES OF RICHARD R. BARRETT, PLLC
2086 Old Taylor Rd, Suite 1011
Oxford, MS 38655
Tel: (662) 380-5018
rrb@rrblawfirm.net

ATTORNEYS FOR PLAINTIFFS




                                      12
 
